Citation Nr: 0915237	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a respiratory 
disability, claimed as a viral infection with trouble 
breathing and a chest condition.

5.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 
1983 and with the National Guard from November 2004 to 
January 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection for skin, stomach and respiratory disabilities, 
and for residuals of a left ankle injury.  In addition, by 
rating action dated November 2007, the RO denied service 
connection for PTSD.

During the hearing before the undersigned in January 2009, 
the Veteran withdrew his claim for service connection for a 
right ankle disability.  In addition, an August 2008 
statement of the case addressed claims for an increased 
rating for a low back disability and for radiculopathy of the 
right leg.  Since a substantive appeal has not been received, 
these matters are not before the Board at this time.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issues of entitlement to service connection for PTSD, 
respiratory condition, and residuals of an injury to the left 
ankle are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A skin disability was not demonstrated during service, 
and has not been documented following the Veteran's discharge 
from service.

2.  There is no competent medical evidence of a stomach 
disability during service or thereafter.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.

2.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an April 2006 letter and October 2007 letters, issued 
prior to the respective rating decisions on appeal, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  These letters also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the report 
of VA examinations, statements submitted in behalf of the 
Veteran, and his testimony at hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim, as well as testifying at 
hearings.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  Skin disability 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  A 
private physician reported in July 2003 that the Veteran had 
a history of skin cancer in 1989.  In June 2005, another 
private physician related that he had seen the Veteran for 
dermatological care.  He related the Veteran's history of 
several basal cell carcinomas that had required significant 
surgery for treatment.  He commented that the Veteran was at 
significant risk for developing additional skin cancers, and 
that it was recommended that the Veteran be exposed to the 
minimal amount of sun as possible, and to use protective 
measures when outdoors.  An undated report in the service 
treatment records shows tinea versicolor listed under chronic 
illnesses.  He was seen in September 2005 for a change in 
skin color.  Under the right side of the eye, there was 
hyperpigmentation equal to the left side, and a few 
varicosities.  The assessment was normal examination with a 
few small telangectasias under the right eye.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  In 
this regard, the Board observes that the private physician 
noted in July 2003 that there had been no recurrence of the 
skin cancer.  The Veteran denied any skin disease or rashes 
on the post-deployment health assessment in November 2005.  

On VA general medical examination in October 2006, the 
Veteran reported no skin symptoms.  He related that he had a 
couple of spots on his face that had been evaluated in 
service, and determined to have no significance.  They were 
not evident on the examination.  An examination revealed no 
skin lesions.  The diagnosis was that no pathology was found 
to support a diagnosis of any skin condition.  Similarly, the 
Board notes that VA outpatient treatment records in January 
2006 and November 2007 revealed no active tinea versicolor 
and no skin lesions on the face, respectively.

The Veteran's allegations provide the only support for his 
claim that he has a chronic skin disability that is related 
to service.  Although he is competent to describe his 
symptoms, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning the diagnosis or 
etiology of skin diseases, as such requires medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
contrast, the medical evidence of record fails to establish 
any current chronic skin disorder.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the United States Court of Veterans 
Appeals (the Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Accordingly, the Board concludes that the 
medical findings are of greater probative value than the 
Veteran's allegations regarding the existence of a skin 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a skin disability.

	II.  Stomach disability 

The Veteran asserts that service connection is warranted for 
a stomach disability.  He claims that he took a lot of 
Ibuprofen in service for his service-connected back 
condition.  He argues that he had heartburn in service, but 
that his only treatment consisted of talking to a medic who 
would give him Tums or Rolaids.  

The evidence supporting the Veteran's claim includes his 
statements.  In this regard, the Board notes that when he was 
examined by the VA in October 2006, the Veteran reported that 
he had taken Ibuprofen for a long time and that he was 
concerned he might develop an ulcer.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records from both periods of service are 
negative for complaints or findings concerning a stomach 
disability.  On the post-deployment health assessment in 
November 2005, the Veteran denied frequent indigestion or 
vomiting during the deployment.  It is also significant to 
point out that during the VA examination in October 2006, the 
Veteran stated he had hemorrhoids, but denied having any 
other gastrointestinal symptoms.  He added that he no longer 
took Ibuprofen and that he had never had any symptoms.  The 
examiner indicated that he had no pathology on which to 
support a diagnosis of any stomach condition.

Thus, the only evidence supporting the Veteran's claim 
consists of his statements that he had a stomach disability.  
In contrast, the Board concludes that the opinion of a VA 
physician, based on a review of the claims folder, to the 
effect that the Veteran does not have a stomach disability, 
is of greater probative value.  In the absence of any current 
disability, there is no basis on which service connection may 
be granted.   See Brammer, 3 Vet. App. 223.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for a stomach disability.

ORDER

Service connection for a skin disability is denied.

Service connection for a stomach disability is denied.


REMAND

The Veteran also claims service connection for a respiratory 
disorder.  He asserts that he had trouble breathing in Kuwait 
and claims that he was exposed to burning oil.  He reportedly 
sought treatment for his breathing problems and says that he 
was given inhalers.  The service treatment records disclose 
that the Veteran was seen on a number of occasions from 
December 2004 to August 2005 for complaints including 
coughing and breathing problems.  He was treated for 
pneumonia in early May 2005.  Later that month, he complained 
that he was coughing up yellow mucous, and that he was status 
post viral pneumonia.  He indicated that he had been clear 
for one week, but that in the previous week, he complained of 
two episodes of shortness of breath with slight left-sided 
chest pain.  He related that he had attempted to work, but 
had to stop due to shortness of breath.  The assessment was 
viral upper respiratory infection.  He was referred for a 
cardiology consultation in June 2005 for evaluation of chest 
pain.  Following an examination, the assessment was atypical 
chest pain.  The examiner stated that he believed that the 
Veteran's discomfort (dyspnea/chest pain) was pleuritic in 
nature and likely related to the air quality and his recent 
upper respiratory infection.  The Veteran reported a cough, 
chest pain and difficulty breathing on the post-deployment 
examination in November 2005.

When he was initially seen at a VA clinic in January 2006, 
the Veteran's lungs were clear to auscultation.  On VA 
general medical examination in October 2006, the Veteran 
denied having any pulmonary symptoms.  He conceded that he 
had experienced some problems with upper respiratory tract 
infections during service, but that he had not had any 
further problems.  Based on the examination findings, the 
examining physician concluded that there was no pathology 
found to support a diagnosis of a breathing or lung 
condition.  

The Veteran was seen in a VA outpatient treatment clinic in 
November 2007.  He reported some shortness of breath with 
chest pain lasting one minute or less when he climbed stairs 
or raked leaves.  He noted that he had had similar symptoms 
when he was in Kuwait, and after he would run six miles.  He 
added that he had been issued an inhaler, but that he did not 
like using it.  It was also stated that pulmonary function 
testing in the previous year was normal.  An examination of 
the lungs showed that they were clear to auscultation, 
bilaterally, with one temporary expiratory wheeze on the 
posterior right (which cleared with continued breathing).  
The pertinent assessment was chest pain, likely related to 
deconditioning and recent bronchitis.  

It is unclear whether the Veteran, in fact, suffers from a 
chronic respiratory disorder, or whether post service 
complaints merely reflect acute infections unrelated to 
service.  Thus, a VA examination is necessary.

The Veteran also asserts that service connection is warranted 
for PTSD and for residuals of a left ankle injury.  He argues 
that he has PTSD due to stressors he experienced in service.  
He has described his stressors in statements, his testimony 
at hearings and in the medical records.  During the hearing 
before the undersigned in January 2009, the Veteran asserted 
that he was an MP and that he guarded the border of Iraq and 
Kuwait.  He claims that there were two improvised explosive 
devices (IED) that exploded near his base.  He said one 
occurred during the July to September 2005 time frame, and 
the other took place sometime between October and November 
2005.  He stated that one rocked the tower he was in and was 
about three miles away.  He also related that he was in a 
motor vehicle accident in service and sustained a head 
trauma.  He reports that he had problems sleeping and that he 
felt jumpy after this accident.  The Veteran also testified 
at a February 2008 hearing at the RO concerning PTSD.  He 
noted that some bodies were brought back to his camp after an 
explosion.  He also referred to the fact that his mother died 
while he was overseas.

The service treatment records disclose that the Veteran was 
involved in a motor vehicle accident in June 2005.  His 
vehicle was hit and rolled on its side.  He complained of 
headaches.  The Veteran has submitted photographs of the 
vehicle after the accident.  

The post-service medical records contain conflicting evidence 
regarding PTSD.  The Veteran was seen in a VA outpatient 
treatment clinic in January 2006, less than one month 
following his discharge from service, and a PTSD screen was 
negative.  There was no Axis I or Axis II diagnosis on an 
October 2006 VA psychiatric examination, and the examiner 
stated that no mental disorder was found.  The Veteran was 
seen in a VA mental health clinic in February 2007 for 
evaluation of suspected PTSD.  It was noted that multiple 
stressors were reported, and that the overwhelming majority 
of them did not relate to actual military service, but to 
sequelae from being away from home.  He did mention 
disturbing nightmares of being back on base, on guard duty.  
While the examiner stated that there was more evidence 
suggestive of a depressive disorder than PTSD, but it might 
well be co-morbid with PTSD.  

In October 2007, a representative of the Vermont Army 
National Guard stated that the Veteran had probably not been 
exposed to combat, experienced IED attacks/incidents or been 
in special hostile situations.  This was due to the fact that 
the Veteran had been deployed to Kuwait, where there was no 
combat, no IED incidents and no special hostile situations.  
It was indicated that the Veteran's military occupational 
specialty was an administrative one, and not one in which he 
might have been in a convoy in Iraq from Kuwait.  

With respect to the claim for service connection for 
residuals of a left ankle injury, the service treatment 
records from the Veteran's first period of service reflect 
that he suffered ligament injuries of the left ankle in 1979 
and 1980, prior to service.  Those records do not reflect 
treatment or complaints concerning the ankle during that 
period of service.  Service treatment records for his second 
period of active duty show that the Veteran complained of 
left ankle pain in February 2005.  He related that he had 
stepped on a rock and his foot went inward.  He asserted that 
he had sprained the same ankle two years earlier.  An 
examination revealed swelling with ecchymosis.  The 
assessment was sprain of the left ankle.  He was treated with 
an Ace bandage and medication was prescribed.  He was again 
seen the following month with left ankle pain.  The 
assessment was ankle sprain.  Later in March 2005, he was 
noted to have a grade II left ankle sprain.  

The Veteran had full range of motion of the left ankle when 
seen at a VA outpatient treatment clinic in January 2006.  
Following a VA examination in October 2006, the examiner 
commented that no pathology was found to support a diagnosis 
of any ankle condition.

VA outpatient treatment records disclose that the Veteran was 
seen in March 2007 and reported intermittent left ankle pain 
and swelling since his in-service injury.  He stated that he 
occasionally feels a pop and that twisting aggravates his 
symptoms.  An examination revealed slight tenderness over the 
lateral malleolus with motion.  The examiner indicted that 
might be an ongoing problem with the ligaments or tendonitis.  
An X-ray demonstrated early degenerative change of the left 
ankle.  In light of evidence of current disability, a VA 
examination is needed.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The Veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should be asked to provide any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
Veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.

2.  The RO/AMC should then contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate source and attempt to verify 
the Veteran's alleged stressors, 
including the IED explosions occurring 
during a period from July to September 
2005, and from October to November 2005.  
If the search efforts produce negative 
results, documentation to that effect 
should be placed in the claims file.

3.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD, a 
respiratory disorder, and a left ankle 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

4.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent any left ankle 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
any current left ankle disability 
identified is related to the complaints 
noted during his second period of active 
service.  If so, the examiner should 
provide an opinion as to whether the 
preexisting left ankle ligament injuries 
were aggravated (permanently worsened 
beyond normal progress) by the injury to 
his left ankle during his second period 
of active service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

5.  The RO/AMC should schedule the 
Veteran for a VA psychiatric examination 
to determine whether the Veteran suffers 
from PTSD as a result of any verified 
stressor.  The RO/AMC should identify all 
verified stressors on the examination 
request, to include the motor vehicle 
accident in service.  If the examiner 
determines the Veteran has PTSD, he 
should state whether it is due to the 
motor vehicle accident or any other 
confirmed stressor.  All appropriate 
tests should be conducted.  The examiner 
should provide a rationale for any 
opinion set forth.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.

6.  The RO/AMC should schedule the 
Veteran for a VA respiratory examination 
to determine whether the Veteran suffers 
from a chronic respiratory disability and 
if so, whether such is related to 
service.  All appropriate tests should be 
conducted.  The examiner should provide a 
rationale for any opinion set forth.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from any chronic respiratory 
disability.  The examiner should also 
indicate whether the post service 
complaints noted in November 2007 
outpatient reports reflects a chronic 
disability or merely an acute infection.  
In addition, the examiner should opine 
whether the Veteran any chronic 
respiratory disorder identified arose 
during service, or is otherwise related 
to service, to include the respiratory 
complaints treated in service.   

7.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


